Citation Nr: 0613469	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-44 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether a neck injury sustained in a November 1983 motorcycle 
accident was the result of the veteran's misconduct and not 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from March 1982 to 
February 1987.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 administrative decision, the 
RO decided that the veteran's neck injury sustained in a 
November 1983 motorcycle accident was the result of the 
veteran's misconduct and not incurred in the line of duty.  
The veteran filed a notice of disagreement (NOD) in August 
2004, and the RO issued a statement of the case (SOC) in 
November 2004.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2004.


FINDINGS OF FACT

1.  A December 1983 Naval Hospital report reflects that the 
veteran sustained a neck injury in a motorcycle accident, 
which occurred in November 1983, as a result of the 
consumption of alcohol.

2.  The veteran's November 1983 motorcycle accident in 
service was caused by his misconduct of alcohol intoxication.

3.  The veteran's neck injury was the result of the 
motorcycle accident caused by his willful misconduct.


CONCLUSION OF LAW

A November 1983 motorcycle accident was the result of the 
veteran's willful misconduct, was not in the line of duty, 
and was the proximate cause of his neck injury.  38 U.S.C.A. 
§§ 105, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for whether a 
neck injury sustained in a November 1983 motorcycle accident 
was the result of the veteran's misconduct and not incurred 
in the line of duty has been accomplished.

In pre-rating notice letters issued in October, November, and 
December 2003, the July 2004 RO administrative decision, and 
the October 2004 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, and 
the bases for the decision that the veteran's November 1983 
motorcycle accident was not incurred in the line of duty; the 
SOC addressed the evidence that had been considered in 
connection with the appeal, up to that point.  After each, 
they were afforded ample opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim 
on appeal, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the October, November, and December 
2003 pre-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO explained what was necessary to prove the veteran's 
claim.  The RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted the RO to 
obtain and consider evidence; and invited the veteran to 
submit any additional evidence in support of his claim.  The 
notice letters also specified that the veteran was 
responsible for submitting evidence to support his claim; 
that the RO would obtain any private medical records for 
which sufficient information and authorization was furnished; 
and that the RO would also obtain an pertinent VA records if 
the veteran identified the date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, in a December 2003 statement, the veteran reported 
that he did not have any evidence in his possession such as a 
police report or medical records regarding his neck injury.  
Furthermore, the claims file reflects that the veteran has 
submitted in support of his claim pertinent medical treatment 
records and lay statements that he had in his possession.  As 
such, and given the RO's instructions to him, noted above, 
the Board finds the veteran has been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the July 2004 administrative action on 
appeal.  However, the Board finds that, with respect to this 
matter, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above, in the October, November, and 
December 2003 notice letters, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
Moreover, the October 2004 SOC notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letter and SOC, the veteran was afforded an 
opportunity to respond. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  Id.; 
see also ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the RO has not provided any notice to the veteran concerning 
degree of disability or effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
the appellant's claim for service connection, no rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's available service medical 
records are associated with the claims file.  Private medical 
records also have been associated with the claims file, and 
that the veteran has been given opportunities to submit 
evidence to support his claim, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained, nor does the record present 
any basis for further developing the record to create any 
additional evidence in connection with the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  An injury incurred during active 
military, naval, or air service will be deemed to have been 
incurred in the line of duty unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2005).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2005).

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(2005).  Although the consumption of alcohol, in and of 
itself, does not per se constitute willful misconduct, it 
does if it is later determined that it was the proximate 
cause of injury. Id.

The veteran's willful misconduct was not the simple drinking 
of alcohol by itself.  Rather, his misconduct was the 
willingness to achieve a drunken state and, while still in 
this condition, to undertake the driving of a motorcycle, 
that he was physically and mentally unqualified to undertake 
because of alcohol.  See M21-1, Part IV, Chapter 11, § 
11.04(c);  The veteran's actions in drinking alcohol before 
he drove the motorcycle showed his willingness to achieve a 
drunken state the day of the November 1983 motorcycle 
accident.

Use of intoxicants may be considered in determining whether 
the veteran's manner of operation of a vehicle was so 
unreasonable and dangerous as to constitute a wanton and 
reckless disregard of the probable consequences.  See M21-1, 
Part IV, Chapter 11, § 11.04(d).  Certainly, it was 
unreasonable and dangerous for the veteran to drive a 
motorcycle while intoxicated, even if the alcohol was 
consumed hours earlier.  Service connection cannot be granted 
for the neck injury because the November 1983 motorcycle 
accident resulted from the veteran's own willful misconduct 
and alcohol abuse.  38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(c)(2).  The Board is not persuaded by the veteran's 
argument that the November 1983 motorcycle accident was due 
to wet conditions and that, although he admittedly consumed 
four beers earlier that night, the effects had worn off when 
he was riding the motorcycle.

Because the November 1983 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse, it 
could not have occurred in the line of duty. An injury or 
disease incurred during active service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the veteran's own willful misconduct 
or alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any head, neck, and shoulder 
injuries that occurred as a result of the November 1983 
motorcycle accident did not occur in the line of duty.

The Board has considered the pertinent evidence of record, 
including hospital reports, and the contentions made by the 
appellant.  The veteran has vigorously argued that the 
motorcycle accident was not due to his consumption of alcohol 
the night of the accident (he has admitted that he consumed 
four beers the night of the accident).  The evidence clearly 
demonstrates that the veteran was intoxicated from alcohol at 
the time, and such a finding supports the misconduct 
determination.  

According to a December 1983 Naval Hospital report, the 
veteran was admitted in November 1983 for evaluation of a 
neck injury.  The veteran was admitted to the General Surgery 
Service after sustaining a neck injury at approximately 3 
a.m. on the day of admission, after losing control of his 
motorcycle while he was intoxicated.  The examiner noted that 
the veteran had no memory of the details of the accident 
until about an hour and a half after the accident.  He was 
initially treated at an outlying hospital and was transferred 
to the Naval Hospital for further evaluation.  The veteran 
reported that he had consumed approximately four beers prior 
to the accident.  The laboratory examination revealed a 
normal complete blood count (CBC), urinalysis, amylase and 
SMA 6 with a negative ethanol, but this test was not taken at 
the time of the accident.  Prior to arriving at the Naval 
Hospital, the veteran had been left unconscious for an hour 
and a half before the ambulance arrived to transport him to a 
private hospital.  The private hospital, which has reported 
that it no longer possesses medical records documenting the 
veteran's November 1983 accident, then sent him to the Naval 
hospital.  Therefore, the Board finds the laboratory findings 
in the December 1983 Naval Hospital report are not probative 
with respect to the state of the veteran's intoxication 
because they were taken long after the time of the accident.

The veteran reported in a statement received by VA in October 
2003 that he was at a friend's house the night of the 
accident.  At around 10:30 p.m., the veteran remembered 
borrowing his friend's motorcycle in order to go to a 
convenience store.  On the way, it started to rain and he 
missed a turn and landed in a field.  He was unconscious for 
an hour and a half until the ambulance arrived and 
transported him to VA Beach General Hospital.

In response to the RO November 2003 request for records dated 
from the accident, the Virginia Beach General Hospital 
reported in December 2003 that it did not have records that 
far back in time.

The Board notes that more weight is given to the December 
1983 Naval Hospital report, given its contemporaneous nature 
and the thoroughness and expertise involved in such 
incidents.  Giving more weight to the above-mentioned, what 
amounts to only unsubstantiated theories proposed by the 
veteran would require the Board to ignore overwhelming 
evidence and engage in mere speculation.  

As such, the Board concludes that in November 1983, while 
under the influence of alcohol, the veteran engaged in 
activity that was the proximate cause of his injuries.  
Considering that the veteran reported that he had consumed 
four beers and that he was told he was unconscious in a field 
for an hour and a half before the ambulance arrived, and that 
records reflect that he was determined to be intoxicated at 
the time of the accident, he likely operated the motorcycle 
in a reckless manner and at an excessive speed while 
intoxicated.

Although the Board has carefully reviewed all the veteran's 
contentions, the governing law dictates that disability or 
death benefits are not payable for any condition due to one's 
own willful misconduct and, based on the findings above, the 
clear preponderance of the evidence demonstrates that such is 
the case in this instance.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of competent 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Residuals of a neck injury sustained in the November 1983 
motorcycle accident resulted from the veteran's willful 
misconduct, and not in the line of duty, and his appeal of a 
willful misconduct determination regarding this accident is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


